       Case 3:20-cv-00316-DPM Document 4 Filed 11/16/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JONATHAN SYKES                                               PLAINTIFF

v.                        No. 3:20-cv-316-DPM

ROGER WATKINS, Landlord                                   DEFENDANT

                                ORDER

     Sykes hasn't paid the $400 filing and administrative fees or filed
an application to proceed in forma pauperis; and the time to do so has
passed. Doc. 3. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.

                                 D.P. Marshall {r.
                                 United States District Judge
